Citation Nr: 1611133	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  14-41 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West Virginia


ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred from August 3, 2014 to August 5, 2014 at St. Mary's Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Medical Center in Huntington, West Virginia.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Huntington, West Virginia.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to payment of or reimbursement for medical expenses incurred from August 3, 2014 to August 5, 2014 at St. Mary's Medical Center.

By way of background, the Veteran testified at the Board hearing that on August 3, 2014, he called an ambulance after experiencing rectal bleeding, that he told the paramedics to take him to a VA hospital, and that he was under the impression that during the ambulance ride, the paramedics were instructed by VA to take the Veteran to St. Mary's Medical Center.  The Veteran testified that the paramedics took him to St. Mary's Medical Center for treatment, where he received four or five pints of blood.  He testified that Medicare paid a large portion of the hospital charges, but that he still owed around $700 to $1200 and has a limited income.
The Board notes that it appears that the Veteran's paper claims file was uploaded into the VBMS system around August 2015.  A majority of the records from the medical reimbursement file, however, including the claim, October 2014 rating decision, November 2014 notice of disagreement, and December 2014 statement of the case, are all missing in VBMS (the Form 9 has been uploaded into VBMS).  Curiously, there is a photocopy (black and white) of what appears to be the cover of a manila folder in VBMS, but that record only includes copies of personnel records.  Therefore, the Board will remand the claim to the RO so that all of these missing records relating to the Veteran's claim may be obtained and associated with the VBMS claims file, or if all of these records are in a separate paper claims file at the RO, so that the paper claims file may be transferred to the Board.

Further any outstanding VA treatment records and St. Mary's Medical Center treatment records dated in August 2014 should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's medical expense reimbursement claim, the October 2014 rating decision, November 2014 notice of disagreement, December 2014 statement of the case, any supplemental statements of the case, any Form 646 or statement in lieu thereof, and any other relevant correspondence and evidence that was submitted by the Veteran or his representative in support of his claim and associate it with the VBMS claims file; OR, if all of these records are already contained in a paper claims file that is presently located at the RO, then transfer that paper claims file to the Board.

2.  After the above development has been completed, and after securing any necessary authorizations from the Veteran, request and associate with the claims file all outstanding (if any) VA treatment records and St. Mary's Medical Center private treatment records dated in August 2014.  

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

